NUMBER 13-21-00430-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                             IN RE MARK A. CANTU


                      On Petition for Writ of Mandamus.


                                       ORDER
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

      On December 7, 2021, relator Mark A. Cantu filed a pro se petition for writ of

mandamus through which he alleges that the assigned judge erred in continuing to

preside over trial court cause number C-4003-19-A in the 92nd District Court of Hidalgo

County, Texas, after Cantu filed an objection to the judge’s assignment. See TEX. GOV’T

CODE ANN. § 74.053.

      The Court requests that the real parties in interest, J. Michael Moore and the

Hidalgo County District Attorney’s Office, or any others whose interest would be directly
affected by the relief sought, file a response to the petition for writ of mandamus on or

before the expiration of ten (10) days from the date of this order. See TEX. R. APP. P. 52.2,

52.4, 52.8.

                                                                       PER CURIAM



Delivered and filed on the
10th day of December, 2021.




                                             2